IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                  Assigned on Briefs at Knoxville October 15, 2013

             JARRON DEONTÉ KING v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                   No. 2009-A-854     Mark. J. Fishburn, Judge


              No. M2012-02152-CCA-R3-PC - Filed November 20, 2013


Jarron Deonté King (“the Petitioner”) pleaded guilty to one count of second degree murder,
two counts of attempted first degree murder, three counts of attempted especially aggravated
robbery, and one count of aggravated assault. Pursuant to the plea agreement, the trial court
sentenced the Petitioner to an effective sentence of twenty-seven years’ incarceration. The
Petitioner subsequently filed for post-conviction relief, which the post-conviction court
denied following an evidentiary hearing. The Petitioner now appeals, arguing that he
received ineffective assistance of counsel in conjunction with his plea submission hearing
and that his plea was constitutionally invalid. Upon our thorough review of the record and
the applicable law, we affirm the judgment of the post-conviction court.

                   Tenn. R. App. P. 3 Appeal as of Right; Judgment
                            of the Criminal Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which D. K ELLY T HOMAS, J R.,
and C AMILLE R. M CM ULLEN, JJ., joined.

Kara Everett, Nashville, Tennessee, for the appellant, Jarron Deonté King.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith DeVault, Senior Counsel;
Victor S. Johnson III, District Attorney General; and Rob McGuire and Sarah Davis,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

                          Factual and Procedural Background

       On March 20, 2009, a Davidson County grand jury indicted the Petitioner on one
count of first degree felony murder, one count of first degree premeditated murder, two
counts of attempted first degree murder, three counts of attempted especially aggravated
robbery, and one count of aggravated assault. The Petitioner proceeded to a jury trial1 on
April 20, 2010. Before the conclusion of the proof in the trial, however, the defense
announced that it had reached a plea agreement with the State. The trial court then proceeded
into a guilty plea hearing the same day. During trial, the following proof was adduced:

       Sergio Camay testified that he was born in Guatemala and had lived in Nashville
seven years at the time of trial. On November 21, 2008, he was at a party with Alfredo
Sanchez and his brothers. They were drinking beer together at an apartment. A female
arrived, whom Camay believed to be a prostitute, and he and several others at the party had
sex with her. The female used her phone at some point and then stood at the door until two
uninvited individuals arrived. These two men had their faces covered, and each carried a
weapon. The men demanded that everyone present place their billfolds and cell phones on
a table in the middle of the room. One man did not comply, and one of the masked
individuals hit him in the head with his weapon. Someone went to defend the man who had
just been hit, and the two masked men “started shooting.” These two men were the only
people present with weapons, and Camay heard three or four gunshots.

       Camay stated that three of his friends were shot during this incident. Alfredo Sanchez
was shot in the head. The two masked men and the woman left, and Camay and his friends
called police. Camay had $1,800 in cash in his billfold that evening.

        On cross-examination, Camay denied using or seeing any drugs that evening. He
clarified that the woman also was asking for money when the masked men arrived. At the
point that the men started shooting, they had not yet taken the billfolds from the table.

        Melvin Sandoval testified that, on November 21, 2008, he lived in an apartment next
door to Alfredo Sanchez, the individual who died that night. On that night, he attended a
party at Sanchez’s apartment. He went inside for “a minute” and then left to buy more beer.
When he went inside, he saw a woman talking on her phone and standing at the door.
Approximately five minutes after he returned with the beer, two masked men entered the
apartment. The woman had opened the door for them. The masked men were carrying
handguns, and one of the men held a gun to Sandoval’s chin for approximately fifteen to
twenty seconds and then hit Sandoval on the head with it. Sandoval was taken to the hospital
for his injury and still had a scar at the time of trial. When Sandoval was hit, he fell to the
floor and heard two gunshots “when [he] woke up.” When he got up, he realized that three
others were injured. He stated that the men did not take anything from him. On cross-
examination, Sandoval described the masked men as wearing jackets and hoods.



        1
          Although the Petitioner was sixteen years old at the time of the commission of these offenses, he
was tried as an adult.

                                                   -2-
       Freddie Aveeno Picon Xavier testified that he attended the party at Sanchez’s
apartment on November 21, 2008. When a woman arrived, several of the men had sex with
her, but Xavier did not. Xavier drank approximately twelve beers that night.

       When two masked, black men arrived, Xavier walked between them and went outside.
He stated that, when he got outside, “there was another person that came and fired a
weapon.” He clarified that this person was in addition to the two masked men who entered
the apartment. At some point, Xavier was shot in the stomach. He fell to the ground and
heard three or four more gunshots. Eventually, Xavier was taken to the hospital where he
stayed for five days.

       Jose Garcia testified that he attended the party at Sanchez’s apartment in November
2008. Garcia, along with several other men there, had sex with a woman who arrived, and
he paid her twenty-five dollars for her services. The woman began talking on her phone, and
at some point she opened the door for two masked men to enter. These men had “automatic”
weapons in their hands. Several of the men there gave up their wallets, but Garcia did not.
Garcia heard approximately two gunshots and then saw Sanchez fall to the ground.

       After this testimony, the defense notified the trial court that it had reached a plea
agreement with the State. Accordingly, a plea hearing commenced. At the plea submission
hearing, the State recited the factual basis for the Petitioner’s plea as follows:

       [T]he State would incorporate by reference the testimony that’s been offered
       this morning at a jury trial of [the Petitioner] that basically on November 21st,
       2008, [the Petitioner] and Edward Shelton entered the apartment of Alfredo
       Giovanni Sanchez at 1020 Thompson Place, apartment A-16, both were armed.
       At some point, Mr. Sanchez resisted the robbery attempt and Mr. Shelton shot
       Mr. Sanchez. [The Petitioner] also fired his weapon during the course of this
       robbery.

       ....

       [A]fter the police investigation began articles of clothing belonging to Amber
       Watts, also known as Holly Long, were recovered from the apartment, she was
       apprehended, she gave a statement to police implicating both [the Petitioner]
       and Mr. Shelton and another defendant, Jermaine Jenkins, both Mr. Shelton
       and [the Petitioner] were asked to come to the police station, Mr. Shelton came
       voluntarily, [the Petitioner] was actually arrested on a juvenile failure to
       appear, [the Petitioner] gave a statement where he placed himself at 1020
       Thompson Place, admitted that he was armed, although at the time he gave the



                                              -3-
       statement to the police he denied knowing that it was going to be a robbery
       when it occurred.

       The Petitioner, at the plea hearing, confirmed that he knew how to read and write. He
denied being under the influence of drugs or alcohol. When asked whether he was suffering
or had suffered from any mental illness, the Petitioner stated that he had anger issues but was
not prescribed medication for those issues. He denied having taken medication for any type
of mental or emotional issue or having any reason that he would not be able to fully
understand his decision to plead guilty.

        The Petitioner agreed that he had read his plea petition and that his counsel (“trial
counsel”) had answered adequately any questions that he had. He agreed that he understood
the charges against him as well as the contents of his plea petition. Additionally, he agreed
that he understood the State’s burden of proof should he have chosen to proceed with the
trial. He confirmed his understanding of the charges to which he was pleading guilty as well
as the sentence he would receive of twenty-seven years’ incarceration. The trial court asked
the Petitioner why he decided “all of a sudden” to plead guilty. The Petitioner responded,
“If I did – I get found guilty, I would get life.”

        The Petitioner agreed that trial counsel and his other attorney (“co-counsel”) had
explained to him the law in this case as well as possible defenses. Additionally, he
confirmed that his counsel had answered all of his questions satisfactorily and denied having
any complaints regarding his counsel. He understood that, by pleading guilty, he was
waiving his rights to a jury trial; to call witnesses and cross-examine the State’s witnesses;
to testify or not testify at the trial; and to appeal the verdict and resulting sentence if the jury
were to find him guilty. He also understood that he was pleading guilty to felonies which
could be used to enhance his sentence in a future felony case. The Petitioner denied that
anyone threatened him or was promising him anything other than the stipulations of the plea
agreement.

       The trial court entered judgments on the Petitioner’s guilty plea for one count of
second degree murder, two counts of attempted first degree murder, three counts of attempted
especially aggravated robbery, and one count of aggravated assault. According to the
Petitioner’s plea agreement, the trial court sentenced the Petitioner to twenty-seven years for
his second degree murder conviction,2 fifteen years for each attempted first degree murder
conviction, eight years for each attempted especially aggravated robbery conviction, and
three years for his aggravated assault conviction, all to be served concurrently, for a total
effective sentence of twenty-seven years’ incarceration. The trial court entered the
judgments against the Petitioner reflecting the terms of the agreement. The Petitioner

       2
           The Petitioner agreed to a sentence outside of his statutory range.

                                                     -4-
subsequently filed for post-conviction relief alleging ineffective assistance of counsel and
asserting that his plea was constitutionally invalid.

        At the post-conviction hearing, trial counsel testified that he met with the Petitioner
approximately “three [times] at the jail and several times at court.” He agreed that the
Petitioner was approximately sixteen years old at the time the offenses occurred. He believed
that the Petitioner was in ninth grade, which he surmised could indicate that the Petitioner
had had some difficulties in school. Trial counsel testified, “[The Petitioner] spoke pretty
well with me, so I didn’t pick up on any kind of, he had a mental issues [sic] or anything like
that or he seemed slow. He seemed like a kid of his age.”

        Trial counsel discussed the State’s discovery in the case with the Petitioner, and he
believed that the Petitioner received a copy of the discovery shortly before trial. At some
point, the Petitioner told trial counsel that he did not want to participate in the crime, so trial
counsel intended to use this theory at trial. Trial counsel believed that the Petitioner
understood this theory. He explained the process of a jury trial to the Petitioner and his trial
strategy for the case.

        Although the trial originally was set for April 5, 2010, the defense and State agreed
to continue the trial to April 19, 2010. Trial counsel believed that the Petitioner learned
about this change through his mother. He estimated that he visited the Petitioner twice
between April 5 and April 19. He acknowledged that he may have had three other trials set
for April 19, 2010, but he stated, “I think the Judges got together and they cleared out which
one, since this was going to be priority case, I didn’t prepare for any other trials accept [sic]
for this one that weekend.”

       As to whether trial counsel believed this case had suppression issues, he testified,

       [B]asically the interrogation, the suppression issue that I thought I was going
       to have, once I did the research, it didn’t seem like it would be viable because
       I was hoping to suppress the statement based on the fact that he was a juvenile,
       but the case law didn’t support what my theory was.

Trial counsel could not recall whether he asked the Petitioner about the Petitioner’s
understanding of his Miranda rights.

        The Petitioner’s family hired co-counsel at some point prior to trial. Trial counsel
stated that he and co-counsel had different case theories, but he met with her approximately
four or five times in the two to three weeks leading up to trial. In that time, the two of them
were able to agree on a trial strategy. Trial counsel believed that the Petitioner understood
the agreed-upon trial strategy.

                                                -5-
       During the trial, the Petitioner told trial counsel that he wanted to discuss settling the
case. According to trial counsel, the Petitioner seemed scared. Trial counsel believed that
the Petitioner understood the State’s burden of proof and did not recall the Petitioner’s
having any questions regarding the elements of the offenses. Trial counsel confirmed that
he reviewed the plea petition with the Petitioner and that he answered the Petitioner’s
questions. He believed that the Petitioner entered into the plea knowingly and voluntarily.

       On cross-examination, trial counsel agreed that, given the testimony presented at trial
about two masked gunmen and the fact that none of the witnesses mentioned a gunman being
“not with the program,” it would have been difficult to establish a “renunciation or withdraw
defense.” Furthermore, trial counsel confirmed that, in his cross-examination of the
witnesses at trial, the witnesses indicated “that both the gunmen seemed equally interested
in the robbery that was taking place.” Trial counsel also was aware of the other State’s
witnesses yet to testify, including the Petitioner’s accomplice and the prostitute, both of
whom would have identified the Petitioner as one of the participants in the robbery.
Moreover, the State’s evidence included the Petitioner’s statement, in which the Petitioner
admitted to being armed and masked but denied knowing that a robbery would be committed.
The Petitioner would have been the only witness to claim his renunciation or withdrawal.
Given the amount of evidence against the Petitioner, trial counsel believed it would be “very
unlikely” that the Petitioner would have been acquitted had he proceeded with the trial. Trial
counsel surmised that the possibility of serving a life sentence influenced the Petitioner to
plead guilty in exchange for a sentence of twenty-seven years.

       Phoebe Green, the Petitioner’s mother, testified that the Petitioner was sixteen at the
time of these offenses. The Petitioner was in the ninth grade at an alternative school at the
time because “[h]e was having issues at school with special needs and evaluation like not
being able to understand what was going on and stuff and kids was [sic] picking with him
because he was in special ed classes over there.” According to Green, the Petitioner had
been held back in first and ninth grades because of a “[l]earning disability . . . he couldn’t
understand what was going on in some of the stuff that he was being taught.”

        Green confirmed that the Petitioner had difficulty understanding directions and
certain concepts. The Petitioner went to Centerstone for “behaviors, behavior problem,
learning, not being able to understand what, you know, different things and they wanted
to try to evaluate . . . him.”

        Green hired trial counsel to represent the Petitioner in this case. She explained these
issues to trial counsel, and trial counsel did not ask her any further questions regarding these
issues. She tried to contact trial counsel several times prior to trial, but his office would
return her calls “a week or two later.” Although she understood that trial counsel did not



                                               -6-
have to communicate with her, she was concerned that trial counsel was not communicating
enough with the Petitioner for the Petitioner to fully understand the case.

       Green stated that she hired co-counsel because she felt that the Petitioner “wasn’t
getting enough attention” from trial counsel. Co-counsel asked Green to bring clothes to the
Petitioner for his trial.

       The Petitioner testified that, at the time of these offenses, he was sixteen years old and
attending special education classes. He agreed that sometimes he had trouble reading and
following directions. He also had behavioral problems because “school was hard” for him.

         The Petitioner estimated that trial counsel came to see him three or four times prior
to trial. Each of those visits lasted approximately thirty minutes. The Petitioner stated that
he was not given the opportunity to review the discovery in his case until a couple of weeks
before trial. Co-counsel provided him with a copy of the discovery.

       Trial counsel and co-counsel spoke with the Petitioner about their differing strategies
regarding his case, which confused the Petitioner. The Petitioner asked trial counsel
questions for clarification, but he did not feel that trial counsel answered his questions in a
way that he could understand. The Petitioner did not remember trial counsel ever asking him
questions regarding his education or mental health.

        The Petitioner acknowledged that he knew when to ask questions and was able to ask
trial counsel questions when he did not understand something. He denied that trial counsel
ever spoke with him regarding his Miranda rights related to his questioning by police. He
stated that trial counsel never explained to him the State’s burden of proof in his case.
However, the Petitioner acknowledged that trial counsel explained the term “beyond a
reasonable doubt” and the elements required to constitute a certain crime. The Petitioner
believed he had a clear understanding of what his charges were. He denied hearing trial
counsel explain concepts of abandonment or withdrawal but confirmed that trial counsel
explained to him trial counsel’s trial strategy and plan to defend the Petitioner.

       The Petitioner suggested potential witnesses to trial counsel, but, according to the
Petitioner, trial counsel never investigated these witnesses. The Petitioner attempted to
contact trial counsel by telephone and letters, but trial counsel never responded. He believed
that co-counsel was able to give him a total understanding of his case in a way that trial
counsel did not.

       In the first instance in which the Petitioner’s case was continued, he did not know that
it had been continued until he arrived to court. He had not seen trial counsel in the prior
week.

                                               -7-
        The Petitioner denied that trial counsel explained that going to trial would allow the
Petitioner to appeal his verdict. Rather, the majority of the Petitioner’s conversations with
trial counsel consisted of trial counsel “trying to get [the Petitioner] to sign a plea.”

         The Petitioner understood that, if he were successful in this post-conviction
proceeding, he would be tried again for felony murder with a potential sentence of fifty-one
years. Nevertheless, he stated, “I think I got a better chance with another lawyer, [trial
counsel] wasn’t prepared to go to trial.” The Petitioner did not want to plead guilty in this
case, but he thought that he would receive a lesser sentence than if he continued with trial
at that time. Because he did not feel that he made an informed decision, however, he wished
to have a new trial on his original charges.

        On cross-examination, the Petitioner stated that the witnesses he wanted trial counsel
to call would have testified that he was intoxicated and under the influence of “pills” at the
time these offenses were committed.3 He denied ever hearing that intoxication would not be
a defense to felony murder.

      The Petitioner testified that he, in fact, did not get out of the car during the robbery.
He acknowledged hearing the witnesses at trial say that they saw two gunmen, but he did not
know who the second gunman was.

       He acknowledged telling the trial court during his plea hearing that he had no
problems with trial counsel. The Petitioner stated, however, that he said that because he did
not know how to tell the trial court about his issues with trial counsel and was “mad at the
moment” that he was accepting the guilty plea. He acknowledged telling the trial court that
he had changed his mind and decided to plead guilty because he did not want to receive a life
sentence. At the post-conviction hearing, however, he believed that, had trial counsel been
more prepared for trial, he would not have received a life sentence at trial. He stated that he
might get a better offer from the State if his charges were reinstated. The State asked if
knowing that the State would not give him a better offer changed his decision about going
forward in this post-conviction proceeding, and the Petitioner stated, “No.”

        The Petitioner confirmed to the post-conviction court that he had informed trial
counsel that his statement to police was a lie. He stated that co-counsel wished to proceed
with trial, but, despite the fact that he trusted co-counsel over trial counsel, he accepted trial
counsel’s advice to plead guilty because he was confused.

      The post-conviction court took the matter under advisement and issued a written order
denying post-conviction relief. Regarding the Petitioner’s ineffective assistance of counsel

       3
           The Petitioner did not call any of these witnesses to testify at the post-conviction hearing.

                                                      -8-
claims, the post-conviction court held that none of his claims regarding trial counsel’s
deficiencies rose to the level of ineffective assistance because the Petitioner had failed to
establish “how he was prejudiced . . . or that he would have insisted upon a trial but for
th[ese] deficienc[ies].” Accordingly, the post-conviction court denied relief, and the
Petitioner timely appealed. On appeal, the Petitioner argues that he received ineffective
assistance of counsel and that his plea was constitutionally invalid.

                                             Analysis

                                       Standard of Review

        Relief pursuant to a post-conviction proceeding is available only where the petitioner
demonstrates that his or her “conviction or sentence is void or voidable because of the
abridgment of any right guaranteed by the Constitution of Tennessee or the Constitution of
the United States.” Tenn. Code Ann. § 40-30-103 (2006). To prevail on a post-conviction
claim of a constitutional violation, the petitioner must prove his or her allegations of fact by
“clear and convincing evidence.” Tenn. Code Ann. § 40-30-110(f) (2006). See Momon v.
State, 18 S.W.3d 152, 156 (Tenn. 1999). This Court will not overturn a post-conviction
court’s findings of fact unless the preponderance of the evidence is otherwise. Pylant v.
State, 263 S.W.3d 854, 867 (Tenn. 2008); Sexton v. State, 151 S.W.3d 525, 531 (Tenn. Crim.
App. 2004). We will defer to the post-conviction court’s findings with respect to the
witnesses’ credibility, the weight and value of their testimony, and the resolution of factual
issues presented by the evidence. Momon, 18 S.W.3d at 156. With respect to issues raising
mixed questions of law and fact, however, including claims of ineffective assistance of
counsel, our review is de novo with no presumption of correctness. See Pylant, 263 S.W.3d
at 867-68; Sexton, 151 S.W.3d at 531.

                                Ineffective Assistance of Counsel

         The Petitioner argues on appeal that he was denied effective assistance of counsel.
The Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution guarantee a criminal defendant the right to representation by counsel
at trial.4 Both the United States Supreme Court and the Tennessee Supreme Court have
recognized that this right is to “reasonably effective” assistance, which is assistance that falls
“within the range of competence demanded of attorneys in criminal cases.” Strickland v.
Washington, 466 U.S. 668, 687 (1984); see also Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975). The deprivation of effective assistance of counsel at trial presents a claim cognizable


       4
         The Sixth Amendment right to counsel is applicable to the States through the Fourteenth
Amendment to the United States Constitution. See Gideon v. Wainwright, 372 U.S. 335, 342 (1963); State
v. Howell, 868 S.W.2d 238, 251 (Tenn. 1993).

                                                 -9-
under Tennessee’s Post-Conviction Procedure Act. See Tenn. Code Ann. § 40-30-103;
Pylant, 263 S.W.3d at 868.

        In order to prevail on a claim of ineffective assistance of counsel, the petitioner must
establish two prongs: (1) that counsel’s performance was deficient; and (2) that the deficient
performance prejudiced the defense. See Strickland, 466 U.S. at 687; Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996). The petitioner’s failure to establish either prong is fatal to
his or her claim of ineffective assistance of counsel. Goad, 938 S.W.2d at 370. Accordingly,
if we determine that either prong is not satisfied, we need not consider the other prong. Id.

        To establish the first prong of deficient performance, the petitioner must demonstrate
that his lawyer’s “acts or omissions were so serious as to fall below an objective standard of
‘reasonableness under prevailing professional norms.’” Vaughn v. State, 202 S.W.3d 106,
116 (Tenn. 2006) (quoting Strickland, 466 U.S. at 688)). Our supreme court has explained
that:

       [T]he assistance of counsel required under the Sixth Amendment is counsel
       reasonably likely to render and rendering reasonably effective assistance. It
       is a violation of this standard for defense counsel to deprive a criminal
       defendant of a substantial defense by his own ineffectiveness or incompetence.
       Defense counsel must perform at least as well as a lawyer with ordinary
       training and skill in the criminal law and must conscientiously protect his
       client’s interest, undeflected by conflicting considerations.

Baxter, 523 S.W.2d at 934-35 (quoting Beasley v. United States, 491 F.2d 687, 696 (6th Cir.
1974)). When a court reviews a lawyer’s performance, it “must make every effort to
eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s
conduct, and to evaluate the conduct from the perspective of counsel at that time.” Howell
v. State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689).
Additionally, a reviewing court “must be highly deferential and ‘must indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance.’” State v. Honeycutt, 54 S.W.3d 762, 767 (Tenn. 2001) (quoting Strickland, 466
U.S. at 689). We will not deem counsel to have been ineffective merely because a different
strategy or procedure might have produced a more favorable result. Rhoden v. State, 816
S.W.2d 56, 60 (Tenn. Crim. App. 1991). We recognize, however, that “deference to tactical
choices only applies if the choices are informed ones based upon adequate preparation.”
Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992) (citing Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982)).

       As to the prejudice prong, the petitioner must establish a “reasonable probability that
but for counsel’s errors the result of the proceeding would have been different.” Vaughn,

                                              -10-
202 S.W.3d at 116 (citing Strickland, 466 U.S. at 694). In the context of a guilty plea, our
analysis of this prong

       focuses on whether counsel’s constitutionally ineffective performance affected
       the outcome of the plea process. In other words, in order to satisfy the
       “prejudice” requirement, the [petitioner] must show that there is a reasonable
       probability that, but for counsel’s errors, he would not have pleaded guilty and
       would have insisted on going to trial.

Hill v. Lockhart, 474 U.S. 52, 59 (1985); see also Calvert v. State, 342 S.W.3d 477, 486
(Tenn. 2011).

        The Petitioner first argues that trial counsel failed to investigate his mental health. He
claims that trial counsel “ignored the notion that the [Petitioner] had a potentially viable
health defense.” The Petitioner also contends that trial counsel failed to communicate with
the Petitioner. Finally, the Petitioner asserts that trial counsel was not prepared for trial. In
its order denying the relief, the post-conviction court stated,

       By his own admission, trial counsel was deficient in not communicating with
       Petitioner more frequently than he did. This is particularly true in light of
       Petitioner’s age, hi[s] mental limitations, and the seriousness of the charges
       against him. Nevertheless, the Petitioner has failed to show how he was
       prejudiced by this deficiency or that he would have insisted upon a trial but for
       this deficiency. Whatever shortcomings there may have been in the amount of
       communication between Petitioner and [trial counsel] was clearly
       overshadowed by the quality of those communications and the additional
       communications between Petitioner and [co-counsel]. . . .

       ....

              Petitioner also asserts that [trial counsel] failed to adequately investigate
       his mental state to determine the viability of an affirmative defense or to
       negate the required mental state for the offense charged. Petitioner and his
       mother presented testimony that he had a learning disability preventing him
       from advancing grades during his schooling. His mother also testified that her
       son had difficulty understanding basic concepts and required detailed
       instructions and guidance in order to comprehend certain things. Finally,
       petitioner offered the names of several witnesses who would testify as to his
       excessive drug use on the day of the crimes.




                                               -11-
               While all of this evidence may have been relevant, none of it
       established by clear and convincing evidence that, if presented, it would have
       resulted in Petitioner rejecting the State’s offer in favor of a trial. The fact
       remains that Petitioner, despite the advice of his trusted attorney to the
       contrary, [co-counsel], chose to mitigate his possible punishment and accepted
       the State’s offer. Although Petitioner claims he did so because [trial counsel]
       was not prepared, he openly admits that he had confidence in [co-counsel]’s
       ability. That contradiction in Petitioner’s testimony negates his argument that
       he was forced to plead guilty because his lawyers were not prepared.

         We agree with the post-conviction court that the Petitioner has failed to establish that,
“but for counsel’s errors, he would not have pleaded guilty and would have insisted on going
to trial.” See Hill, 474 U.S. at 59. At the Petitioner’s plea submission hearing, the Petitioner
had the following colloquy with the trial court:

       Court: Do you have any complaints whatsoever regarding the representation
       your lawyers have provided you in your case?

       Petitioner: Can you explain?

       Court: Is there anything that your lawyers haven’t done that you think they
       should’ve done? Have they – are you pleading guilty because you don’t
       believe that your attorneys are any good, anything about your attorneys that
       you want to complain about or say anything about?

       Petitioner: No, sir.

Additionally, at the post-conviction hearing, the Petitioner testified that co-counsel was able
to give him a total understanding of his case, even though he felt that trial counsel did not.
Furthermore, the Petitioner stated at the post-conviction hearing that, by reinstating his
charges, he might get a better plea offer from the State, which indicates that, even at the time
of the post-conviction hearing, he was not insistent upon going to trial. Rather, consistent
with his decision to plead guilty during his trial, the Petitioner remained focused on
minimizing his sentence. Thus, the Petitioner has failed to establish that trial counsel’s
performance, even if deficient, prejudiced him. Therefore, we need not address the
deficiency prong. See Goad, 938 S.W.2d at 370. Accordingly, he is entitled to no relief on
his ineffective assistance of counsel claim.




                                               -12-
                                      Validity of the Plea

        The Petitioner also asserts that his plea was constitutionally invalid. Although his
appellate brief lacks any argument or supporting case law regarding this issue, the Petitioner
testified at the post-conviction hearing that he did not feel that he made an informed decision
to plead guilty and that he accepted trial counsel’s advice to plead guilty because he was
confused. Although minimal, this proof is some support for the Petitioner’s claim that his
plea was invalid because it was not made knowingly and intelligently. Accordingly, we will
consider the validity of the Petitioner’s plea.

        To be valid, a plea must be entered knowingly, voluntarily, and intelligently. See
Boykin v. Alabama, 395 U.S. 238, 242-44 (1969); State v. Mackey, 553 S.W.2d 337, 340
(Tenn. 1977) superseded on other grounds by Tenn. R. of Crim. P. 37(b) and Tenn. R. of
App. P. 3(b). A plea meets constitutional muster when the defendant understands both what
the plea connotes and its consequences, Blankenship v. State, 858 S.W.2d 897, 904 (Tenn.
1993) (citing Boykin, 395 U.S. at 244), and makes a voluntary and intelligent choice from
the alternative courses of action available to plead guilty, Jaco v. State, 120 S.W.3d 828, 831
(Tenn. 2003) (citing North Carolina v. Alford, 400 U.S. 25, 31 (1970)). In Mackey, 553
S.W.2d at 341, our supreme court set forth the procedure that a trial court should follow
when accepting a plea in order to ensure that a defendant’s plea is knowing, voluntary, and
intelligent. See also Tenn. R. Crim. P. 11(b). A trial court must “substantially” comply with
this procedure. State v. Newsome, 778 S.W.2d 34, 38 (Tenn. 1989).

        The Petitioner presented testimony at the post-conviction hearing regarding his
difficulties in school. His mother testified that the Petitioner attended an alternative school,
and, although he was sixteen at the time of the offenses, he was only in the ninth grade. She
stated that the Petitioner had been held back because of a “[l]earning disability . . . he
couldn’t understand what was going on in some of the stuff that he was being taught.”
However, the Petitioner acknowledged at the post-conviction hearing that, at the time of trial
and his guilty plea submission, he had a clear understanding of what his charges were.
Additionally, trial counsel testified that he reviewed the plea petition with the Petitioner and
answered the Petitioner’s questions prior to the Petitioner’s entering his plea.

        Moreover, we have reviewed the transcript of the guilty plea hearing and conclude
that the Petitioner’s plea was constitutionally sound. When the Petitioner was asked at the
guilty plea hearing whether he had suffered or was suffering from a mental illness, he stated
that he had anger issues but did not take medication for it or any other mental or emotional
problem. Also at the hearing, the Petitioner acknowledged that he understood: the nature of
the charges for which he was pleading guilty and the potential sentencing ranges; his right
to representation by counsel at trial; his right to a jury trial, in which he could cross-examine
the State’s witnesses and he could but would not be forced to testify; his right to an appeal;

                                              -13-
and that these felony convictions could be used against the Petitioner in future proceedings
to enhance his sentence in a future felony case. The Petitioner also denied that anyone
threatened him or that anyone promised him anything other than what was included in the
plea agreement. When asked why he was pleading guilty, the Petitioner responded that he
wished to avoid a life sentence. The Petitioner’s testimony at the post-conviction hearing
established that the Petitioner’s primary concern remained the length of his sentence, not that
he failed to understand his guilty plea. The Petitioner has failed to establish that he did not
knowingly, intelligently, and voluntarily enter into his plea agreement. Accordingly, the
Petitioner is not entitled to post-conviction relief on this basis.

                                      CONCLUSION

       For the foregoing reasons, the Petitioner has failed to establish that he is entitled to
post-conviction relief. Therefore, we affirm the judgment of the post-conviction court
denying relief.


                                                    ______________________________
                                                    JEFFREY S. BIVINS, JUDGE




                                             -14-